Case 1:20-cv-01962-TWP-MJD Document 96 Filed 07/20/21 Page 1 of 2 PageID #: 1235



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

BRANDON G. MIDKIFF,                                 )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:20-cv-01962-TWP-MJD
                                                    )
NAVIENT SOLUTIONS, INC.,                            )
                                                    )
                             Defendant.             )



                        ORDER COMPELLING NONPARTY TO ATTEND AND
                              TESTIFY AT RESUMED DEPOSITION

         This matter is before the Court on Plaintiff's Unopposed Motion to Compel Nonparty to

  Attend and Testify at Resumed Deposition. [Dkt. 95.] The Court, being duly advised, hereby

  GRANTS the motion. Justin Midkiff shall appear for the continuation of his deposition and

  submit to further examination by counsel for Defendant and cross-examination by counsel for

  Plaintiff on July 29, 2021, beginning at 10:00 a.m., as provided in the Notice of Deposition of

  Justin Midkiff and Subpoena to Testify at a Deposition in a Civil Action. Justin Midkiff's failure

  to comply with this Order shall result in Contempt of Court or other sanction deemed appropriate

  by this Court. Counsel for Plaintiff shall serve this Order, the Notice of Deposition of Justin

  Midkiff and the Subpoena to Testify at a Deposition in a Civil Action upon Justin Midkiff.

          SO ORDERED.


          Dated: 20 JUL 2021
Case 1:20-cv-01962-TWP-MJD Document 96 Filed 07/20/21 Page 2 of 2 PageID #: 1236




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record
 via email generated by the Court's ECF system.
